Case 1:18-cv-14117-RMB-KMW Document 50-1 Filed 08/18/20 Page 1 of 2 PageID: 668




 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY

     SUNIL DUTT, on behalf of himself                          Docket No. 18-cv-14117
     and all other persons similarly situated,
                                                              DECLARATION IN
                             Plaintiff,                        OPPOSITION TO
        -against-                                           DEFENDANTS’ MOTION
                                                          AND IN FURTHER SUPPORT
     ABK PETROLEUM CORP., ABC CORP.s No.s                  OF PLAINTIFF’S MOTION
     1-10 (said names being unknown and fictitious),
     SUNNY SINGH a/k/a SONNY SINGH,
     PRABHJIT SINGH, and KAMALJIT SINGH,

                             Defendants.


 

           I, Daniel Knox, declare, under penalty of perjury pursuant to 28 U.S.C. § 1746(2), that

 the following statements are true and correct:

           1.       Contrary to Mr. Flynn’s allegations in paragraphs 32 and 75 of his declaration, we

 did not discuss the health of Richard Flynn, Esq. On or about December 5, 2020, I called

 defense counsel to follow-up on settlement discussions and noted that the secretary was crying

 when she answered the phone. Mr. Flynn later explained that the secretary’s crying, and

 incidentally his latest round of delays, were due to the brutal murder of a family friend and not

 the health of Richard Flynn, Esq. An email that I sent to co-counsel after the initial call is

 annexed hereto as Exhibit A.

           2.       At the September 11, 2019 conference, Mr. Flynn requested a confidentiality

 order concerning the outstanding discovery he represented would be produced within a week to

 10 days thereof. The following day, I invited Mr. Flynn to prepare the proposed order and, on

 November 5, 2019, I sent a letter reminding Mr. Flynn of both his representations and of the

 proposed confidentiality order (Exhibit B).
Case 1:18-cv-14117-RMB-KMW Document 50-1 Filed 08/18/20 Page 2 of 2 PageID: 669
